Citation Nr: 0029221	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  00-12 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the veteran submitted a timely Substantive Appeal 
with regard to his claim of entitlement to an increased 
rating for his low back pain with degenerative disc disease 
of the lumbar spine, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to May 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the veteran's claims of entitlement to an 
increased rating for his low back pain with degenerative disc 
disease of the lumbar spine, and entitlement to a total 
disability rating for compensation purposes due to individual 
unemployability were denied.  A hearing was held in Atlanta, 
Georgia, on September 12, 2000, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

The Board notes that in June 2000 the veteran filed a timely 
Notice of Disagreement with the RO's January 2000 rating 
decision denying his claim of entitlement to a total 
disability rating for compensation purposes due to individual 
unemployability.  Although the RO did not furnish him with a 
Statement of the Case on this issue, the Board finds that 
this claim is properly before it for consideration because 
there is evidence of record suggesting that the veteran is 
unable to engage in gainful employment, and this claim is 
based on the same facts as the veteran's increased rating 
claim.  See Romeo v. Brown, 5 Vet. App. 388, 396 (1993).  



FINDINGS OF FACT

1.  Notice of the RO's decision denying the veteran's claim 
of entitlement an increased rating for low back pain with 
degenerative disc disease was sent on December 14, 1998, and 
after receipt of a timely notice of disagreement, the RO 
issued a Statement of the Case on January 10, 2000.

2.  The veteran was required to submit a Substantive Appeal 
by March 13, 2000, within 60 days of notice of the Statement 
of the Case, or December 14, 1999, within one year of notice 
of the decision denying his claim.

3.  The veteran's Substantive Appeal was received by the RO 
on June 30, 2000.

4.  In a July 2000 letter to the veteran, the RO provided the 
veteran with notice that his Substantive Appeal was untimely; 
no response to this notice was submitted by the veteran.

5.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to a total disability 
rating for compensation purposes due to individual 
unemployability has been developed.

6.  The veteran's service-connected disability precludes him 
from securing and maintaining gainful employment.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a timely Substantive Appeal 
from the RO's denial of his claim of entitlement to an 
increased rating for low back pain with degenerative disc 
disease of the lumbar spine.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. §§ 20.202, 20.301(a), 20.302(b) (1999).

2.  The criteria for a total evaluation for disability 
purposes due to individual unemployability are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.3, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether the veteran submitted a timely Substantive Appeal 
of the denial of his claim of entitlement to an increased 
rating for low back pain with degenerative disc disease of 
the lumbar spine.

The RO awarded the veteran an increased evaluation to 40 
percent for his low back pain with degenerative disc disease 
of the lumbar spine in a March 1998 decision, and a letter 
dated April 1, 1998, notifying the veteran of said decision 
and informing him of his appellate rights was sent, to his 
last address of record, in accordance with the provisions of 
38 C.F.R. § 3.103(f) (1999).  Upon receipt of additional 
evidence from the veteran, in a December 1998 decision, the 
RO awarded him an increase in the evaluation of his low back 
pain with degenerative disc disease of the lumbar spine to 60 
percent, effective May 29, 1998.  As with his prior claim, a 
letter notifying the veteran of said decision and informing 
him of his appellate rights was sent, to his last address of 
record, on December 14, 1998, in accordance with the 
provisions of 38 C.F.R. § 3.103(f) (1999).  The veteran's 
Notice of Disagreement with this decision was timely received 
by the RO on March 12, 1999.  The RO issued a Statement of 
the Case on January 10, 2000.  Enclosures accompanying the 
Statement of the Case, which is directed to the veteran's 
last address of record, include notice of the timeframe 
during which the veteran must submit his Substantive Appeal.  
No additional written correspondence was received from either 
the veteran or his representative until a VA Form 9 (Appeal 
To Board of Veterans' Appeals) was received on June 30, 2000, 
regarding the denial of his claim of entitlement to a total 
disability rating for compensation purposes due to individual 
unemployability.  To the extent that this submission can be 
construed as a Substantive Appeal of his increased rating 
claim, it has been so interpreted.  In July 2000, the RO sent 
the veteran a letter informing him that the June 30, 2000, 
Substantive Appeal was untimely.  No response to this letter 
was submitted by the veteran.  No additional written argument 
is presented by the veteran on this claim; however, testimony 
was presented at a hearing before a member of the Board in 
September 2000 on both his increased rating claim and his 
claim of entitlement to a total disability rating for 
compensation purposes due to individual unemployability.  
This testimony did not address the timeliness of his 
Substantive Appeal.

An appeal consists of a timely notice of disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely Substantive Appeal.  A Substantive Appeal 
shall be filed within 60 days from the date of mailing of the 
Statement of the Case, or within the remainder of the one 
year period from the date of mailing of the notification of 
the initial review and determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302 (b) (1999).  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for the purposes of determining whether an appeal 
has been timely filed.  38 U.S.C.A. § 7105(d)(3); §§ 
20.302(b).  The Board also notes that either the veteran or 
his representative may file a Substantive Appeal.  38 C.F.R. 
§ 20.301(a) (1999).  A decision as to the adequacy of 
allegations of error of fact or law in a Substantive Appeal 
will be made by the Board.  38 C.F.R. § 20.203 (1999).  
Under the pertinent regulation, 

A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to 
Board of Veterans' Appeals," or 
correspondence containing the necessary 
information. . . The Substantive Appeal 
should set out specific arguments 
relating to errors of fact or law made by 
the agency of original jurisdiction in 
reaching the determination, or 
determinations, being appealed. . . . The 
Board will construe such arguments in a 
liberal manner for purposes of 
determining whether they raise issues on 
appeal, but the Board may dismiss any 
appeal which fails to allege specific 
error of fact or law in the determination 
or determinations, being appealed.  
38 C.F.R. § 20.202 (1999).  

In the present case, the veteran or his representative had 
until either December 14, 1999, or March 13, 2000, to submit 
a timely Substantive Appeal.  A review of the record shows 
that no VA Form 9 was submitted within this time period, in 
fact, no written statements or oral testimony which could be 
construed as a Substantive Appeal were received within the 
appropriate time periods for submission of a Substantive 
Appeal in this case.  Accordingly, the Board finds that the 
veteran has not submitted a timely Substantive Appeal of the 
RO's December 1998 decision assigning him an evaluation of 60 
percent for his service-connected low back condition.  See 
38 C.F.R. § 20.202 (1999).

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.

With regard to the veteran's claim for a total disability 
rating due to individual unemployability, the veteran's only 
service-connected disability consists of his low back pain 
with degenerative disc disease of the lumbar spine, status 
post diskectomy, assigned a 60 percent rating by the RO.  

To meet the requirements for total disability rating due to 
individual unemployability, the veteran's schedular rating 
must be less than total, and he must be found to be unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  A review of 
the record, reveals that the veteran meets the statutory 
requirement in that his single service-connected disability 
is evaluated at 60 percent disabling.  

As for his inability to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities, in his claim for a total rating based on 
individual unemployability filed in July 1999, the veteran's 
application indicated that he had not worked since April 
1998.  Moreover, in credible testimony before a member of the 
Board in September 2000, he stated that he has been unable to 
find adequate employment because his low back disability 
prevented him from engaging in any type of employment, even 
sedentary employment because he could not sit, stand, walk, 
or lift without pain.  He also testified that in 1999 he had 
fallen off his porch because his back had seized up on him 
and that ever since this fall his back problems were 
exacerbated.  He is a high school graduate, and has taken 
some college courses at a local community college, but had to 
stop attending class due to his low back problems.  

His wife testified that she had to help him bathe and dress, 
and they have had to purchase adaptive equipment such as a 
shower chair for him.  In addition, she stated that they had 
to have a trapeze installed in their bedroom so that he could 
pull himself out of bed and he could only get up from chairs 
by using his cane as leverage.  Additionally, she testified 
that he moves around the house going from piece of furniture 
to piece of furniture unable to walk without this support, 
and when they go out shopping he must be provided with a 
wheelchair or a motorized scooter, if neither of these are 
available, the veteran cannot leave the car because he is 
unable to walk around the store.  

The evidence of record shows that the Social Security 
Administration (SSA) has determined that the veteran's low 
back impairment, severe degenerative disc disease and other 
residuals of a herniated lumbar disc status post surgery, 
precludes all sustained work activity.  The medical evidence 
upon which this determination was based shows that the 
veteran has severe limitation due to his degenerative disc 
disease.  A December 1999 physical examination report by a VA 
examiner notes that he cannot lift more than 10 pounds, can 
walk only 30 minutes out of any workday without interruption, 
and can only walk a maximum of 2 hours in an 8 hour workday.  
It was also determined that he could sit for only 3 hours out 
of any workday, and only 1 hour without interruption.  He 
would not be able to perform any job which required 
balancing, stooping, crouching, kneeling, or crawling, could 
climb stairs only occasionally, and his ability to push and 
pull is affected by his impairment.  It was determined that 
he could best participate in sedentary type work activities 
and that these findings were based on objective factors and 
not the veteran's subjective complaints.  

In February 1998 the veteran underwent a VA examination.  In 
this examination it was noted that the veteran had undergone 
his second surgery on the low back in December 1997 to 
address his herniated disc at L5-S1.  The veteran had severe 
constant pain in his lumbosacral area which radiated to his 
left leg and toes and into his hip and calf.  He indicated 
that he could not sit more than 10minutes, stand more than 30 
minutes, and walk more than 30 minutes, and had difficulty 
with stairs.  On physical examination he had some deformity 
of the lumbosacral lordosis, and palpation revealed 
significant pain in the midline towards the right.  He had 
significant paraspinal muscle spasm, and positive straight 
leg raising bilaterally.  All ranges of motion were painful, 
with forward flexion of 40 degrees, backward extension of 20 
degrees, right flexion of 30 degrees, left flexion of 50 
degrees, right lateral rotation of 35 degrees, and left 
lateral rotation of 45 degrees.  His deep tendon reflexes 
were 1+ at the patellar, and 2+ at the ankle, equal and 
bilaterally.  He had decreased sensation over the medial 
aspect of his left leg near the ankle.  He was diagnosed with 
low back pain secondary to his back injury.

VA outpatient treatment records from August 1998 to March 
1999 show that the veteran had low back pain radiating into 
both legs and getting worse.  In August 1998, he had spasms, 
pain, and rigidity in his low back.  In January 1999 he was 
provided a TENS unit to help his back problems.  He was noted 
to be attending college and trying to help out with his 
children, but had intractable back pain which interfered with 
these activities.  He continued to have pain and attend 
community college classes where he hoped to maybe start a 
business at home someday.  The veteran attended classes until 
November 1999 when he had to quit because of increased back 
pain.  

Given the testimony, medical evidence, and the conclusion by 
the SSA that his service-connected disability renders him 
unable to work, the Board finds that the veteran's low back 
pain with degenerative disc disease of the lumbar spine 
causes a severe limitation on the veteran's functional 
ability.  Consequently, the Board concludes that the veteran 
is unemployable due to his service-connected low back pain 
with degenerative disc disease of the lumbar spine, and his 
claim of entitlement to a total disability rating due to 
individual unemployability is granted.


ORDER

The veteran did not submit a timely Substantive Appeal of the 
denial of his claim of entitlement to an increased rating for 
low back pain with degenerative disc disease of the lumbar 
spine.

A total disability rating based on individual unemployability 
due to service-connected disability is granted; subject to 
the laws and regulations governing the disbursement of 
monetary benefits.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

